                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:18CR3043

      vs.
                                                             ORDER
PHILLIP EUGENE SMITH,

                    Defendant.


      The defendant has moved for pre-trial identification of a confidential
witness who engaged in oral communications with the defendant. (Filing No. 56).
Defendant claims this confidential witness allegedly participated in a series of
relevant conversations and recordings with him, and Defendant has been unable
to identify the witness.


      The defendant bears the burden of showing that his need for disclosure of
the identity of a confidential informant outweighs the government's privilege to
withhold the informant’s identity. United States v. Faulkner, 826 F.3d 1139, 1147
(8th Cir. 2016). United States v. Lapsley, 263 F.3d 839, 841 (8th Cir. 2001). The
defendant can satisfy this burden by showing that disclosure is relevant and
helpful to his defense, material, or essential to a fair trial. "Where the disclosure
of an informer's identity, or of the contents of his communication, is relevant and
helpful to the defense of an accused, or is essential to a fair determination of a
cause, the privilege must give way.” United States v. Lapsley, 263 F.3d 839, 841
(8th Cir. 2001) (quoting Roviaro v. United States, 353 U.S. 53, 60-61 (1957)).


      Courts must consider factors such as the crime charged, the possible
defenses, the possible significance of the informer's testimony, and other
relevant factors in determining whether, on balance, the defendant’s need for
disclosure outweighs the public’s interest in maintaining the confidentiality of
informants. Carpenter v. Lock, 257 F.3d 775, 779 (8th Cir. 2001) (citing Roviaro,
353 U.S. 53, 60-61 (1957)). “The threshold issue in determining whether
disclosure is required emerges from whether the informant is a material witness,”
(Faulkner, 826 F.3d at 1147), and “[d]isclosure of the confidential informant is not
mandated unless it is vital to a fair trial.” Carpenter, 257 F.3d at 779 (internal
citations and quotations omitted). The government need not disclose the identity
of a witness who assisted law enforcement by providing valuable initial
information, but who will not testify at trial and did not witness or participate in
any of the charged offenses. Faulkner, 826 F.3d at 1147.


      Accordingly,


      IT IS ORDERED that as to Defendant’s motion for pre-trial disclosure of a
confidential witness, (Filing No. 56), on or before January 29, 2019, the
government shall either: 1) disclose the identity of the confidential witness
referenced in Investigator J. Berlie reports (Bates #007-011, 024-028), or 2) file a
statement advising the defendant and the court that the confidential witness will
not testify at trial, and neither witnessed nor participated in the crimes alleged in
the indictment.


      January 24, 2019.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




                                         2
